Searls, C.
This is an appeal from an order of the superior court of the county of San Diego, denying a motion by defendant De Young to change the place of trial to the city and county of his residence, viz., the city and county of San Francisco.
The action is brought in the county of San Diego, to recover from the defendants, M. H. De Young and J. F. Blunt, and each of them, the sum of one hundred thousand dollars as damages sustained by plaintiff, by reason of an alleged libel published by said defendants of and concerning plaintiff in the San Francisco Chronicle.
The complaint avers that during all the times therein mentioned M. H. De Young was the proprietor and the defendant Blunt was the San Diego correspondent of a certain daily newspaper known as the San Francisco Chronicle, which said newspaper had and still has a large circulation in the city of San Diego, state of California.
That on the twenty-seventh day of August, 1894, the said defendants and each of them did maliciously and falsely print and publish in said San Francisco Chronicle, and did maliciously, willfully, and falsely cause to be printed, published, and circulated in said paper, in said county of San Diego, a certain false and defamatory article of and concerning the plaintiff, a copy of which article is made a part of the complaint.
The complaint contains no allegations, other than as above, in reference to the place of publication of said newspaper, or of said article, or as to the relations existing between said defendants, or in reference to the residence of either of them.
Defendant De Young alone moved in due time and form for a change of the place of trial, as aforesaid, *376showing that during all the times mentioned in the complaint he was and still is a resident of the city and county of Ban Francisco, and a nonresident of the county of San Diego; that he had a meritorious defense, etc. Defendant Blunt consented in writing that the place of trial be changed as prayed by his codefendant.
It was admitted at the argument of the motion that defendant Blunt was, at the commencement of the action, a resident of the county of San Diego, California. The motion was denied and defendant De Young alone appeals.
This action is one which, under section 395 of the Code of Civil Procedure, the plaintiff had a right to have tried in the county in which the defendants, or some of them, resided at the commencement of the action.
If, therefore, J. F. Blunt, one of the defendants, at the time of the commencement of the action was a resident of the county of San Diego, the court below was correct' in refusing to change the place of trial, although M. II. De Young, his codefendant, was a resident of the city and county of San Francisco.
The right to have a cause tried in a particular county is one which a party may waive either expressly or by implication. (Pearkes v. Freer, 9 Cal. 642; Jones v. Frost, 28 Cal. 246; Cook v. Pendergast, 61 Cal. 72; Code Civ. Proc., sec. 386.)
If a complaint in an action which defendant has a right to have tried in the county of his residence fails to show the residence of the defendant, the onus proba» di is cast upon such defendant to show the county of his residence if he would secure a change of the venue. And by parity of reasoning, if there are several defendants in a like case, he -who would procure a change of the place of trial must show that none of them are residents of the county in which the action is brought. This the record failed to show. Again, it was admitted at the hearing, as appears by the record, "that the de*377fendant Blunt was at the commencement of the action a resident of the county of San Diego, in this state.”
Appellant contends that this admission is not binding, for the reason that it does not appear that the agreement was filed with the clerk or entered upon the minutes of the court, and is therefore not within the purview of section 283 of the Code of Civil Procedure.
' Where the stipulation or admission of an attorney for and on behalf of his client, and being as yet executory, is denied, the only proof of its validity rests upon a compliance with the code provision, and no other proof can be received. But where the stipulation, agreements or admission is admitted as in this case; there is no occasion to resort to other proof.
For the purposes of the motion the residence of defendant Blunt was an admitted fact avoiding the necessity of other proof, and having been acted upon by the court cannot now be traversed. (Smith v. Whittier, 95 Cal. 279; Himmelmann v. Sullivan, 40 Cal. 125; Hawes v. Clark, 84 Cal. 272; Patterson v. Ely, 19 Cal. 36; Reese v. Mahoney, 21 Cal. 806.)
For these reasons we are of opinion the court did not err in refusing to change the place of trial, and the order appealed from should be affirmed.
Haynes, C., and Belcher, C., concurred.
For the reasons given in the foregoing opinion the order appealed from is affirmed.
Harrison, J., Garoutte, J., Van Fleet, J.